Title: From Thomas Jefferson to the House of Representatives, 15 April 1802
From: Jefferson, Thomas
To: the House of Representatives


            Gentlemen of the House of Representatives.
            I now transmit the papers desired in your resolution of the 6th. instant. those respecting the Berceau will sufficiently explain themselves. the officer charged with her repairs, states, in his letter recieved Aug. 27. 1801. that he had been led by circumstances, which he explains, to go considerably beyond his orders. in questions between nations who have no common umpire but reason, something must often be yielded of mutual opinion to enable them to meet in a common point.
            The allowance which had been proposed to the officers of that vessel being represented as too small for their daily necessities, and still more so as the means of paying, before their departure, debts contracted with our citizens for subsistence, it was requested on their behalf that the daily pay of each might be the measure of their allowance. this being sollicited and reimbursement assumed by the Agent of their nation, I deemed that the indulgence would have a propitious effect in the moment of returning friendship. the sum of 870. D 83 c. was accordingly furnished them for the five months of past captivity, and a proportional allowance authorised until their embarcation.
            Th: Jefferson
              April 15. 1802.
          